DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 8 are rejected under 35 U.S.C. 101 because the claimed subject is not integrated into a practical application.  With regards to step 1, the claimed invention is directed to a method.
For step 2A, prong 1, the claims recite the limitations of obtaining a detection value of a sensor, updating the learning data used by the vehicle, operating the electronic device based on the detected values, resetting the data if an anomaly occurs, transmitting a help request, receiving the data from the help request, and using the received data instead of the reset data.  These limitations are not integrated into a practical application because one could easily obtain data about a vehicle, communicate with another vehicle, and determine which data to use.  Nothing in the claim precludes the steps from being practically performed in the mind, and no physical structure is claimed.  The claims merely recite a computer performing the actions.  In the end no control process is performed, only a rain event warning confidence is calculated.
For step 2A, prong 2, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer.  The computer systems are claimed generically and are operating in their ordinary capacity.  It does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  The additional limitations are no more than mere instructions to apply the exceptions using a computer.  The computing functions, at least with respect to claims 1-8 are merely recited at a high level of generality and merely automate the updating of control logic functions.
For step 2B, as discussed with respect to step 2A prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer.  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  Here, obtaining a detection value of a sensor, updating the learning data used by the vehicle, operating the electronic device based on the detected values, resetting the data if an anomaly occurs, transmitting a help request, receiving the data from the help request, and using the received data instead of the reset data were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  These units, apparatuses, and software are abstract as there is no physical embodiment of the invention.  The steps are just planning based off a route.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub No: 2021/0331699 A1, hereinafter Kim) in view of Yamagishi (JP 2017129039 A, hereinafter Yamagishi).
Regarding Claim 1:
	Kim discloses:
A vehicle controller, comprising an in-vehicle controller that includes an internal memory device and an internal execution device, wherein the internal memory device is configured to store learning data used to control an electronic device installed in a vehicle.  Paragraph [0179] describes a memory 140 and a processor 170.  Paragraph [0180] describes that the memory 140 can store basic data with respect to units, such as control data for operation control of the units and input/output data.
and the internal execution device is configured to execute: an obtaining process that obtains a detection value of a sensor that detects a state of the vehicle.  Paragraph [0145] describes an object detection device 210 that can be a variety of sensors.  This object detection device 210 can provide data about an object generated by the sensing unit to a electronic device included in the vehicle.
an update process that updates the learning data through learning with traveling of the vehicle and causes the internal memory device to store the updated learning data.  Paragraph [0318] describes road learning data that can be used for automated driving of a vehicle and can be managed through the road learning database which is periodically updated.
an operation process that operates the electronic device based on the detection value obtained by the obtaining process and based on a value of a variable that is related to an operation of the electronic device in the vehicle and is defined by the learning data.  Paragraph [0192] describes a processor 170 that performs a processing/determination operation on the basis of a traveling situation, object data, HD map data, vehicle state data and position data.  Paragraph [0318] describes road learning data that can be used for automated driving of a vehicle and can be managed through the road learning database which is periodically updated.  This is equivalent to the claim because the learning data is updated in regards to the control information mentioned in paragraph [0192] and is used to control the vehicle in an autonomous mode.
Kim does not teach detecting that the learning data has been reset due to an occurrence of an anomaly in the vehicle, a transmitting process that transmits a request signal to an outside of the vehicle for previously-learned learning data, a receiving process that receives data from the outside of the vehicle corresponding to the request signal, and a switching process that causes the internal memory device to store the previously-learned learning data received instead of the reset learning data.
Yamagishi teaches:
a detecting process that detects that the learning data stored in the internal memory device has been reset due to occurrence of an anomaly in the vehicle.  Paragraph [0012] describes an abnormal learning value being reset by the vehicle control device.
a transmitting process that transmits, to an outside of the vehicle, a request signal that requests for previously-learned learning data, where learning is performed from an initial state of the learning data, when the detecting process detects that the learning data has been reset.  Paragraph [0042] describes a control parameter 150 that reaches an abnormal value and causes the control parameter to be reset.  Paragraph [0049] describes that when this occurs the vehicle control device 100 acquires control parameters of another vehicle from the server 16.
a receiving process that receives, from the outside of the vehicle, the previously-learned learning data corresponding to the request signal.  Paragraph [0049] describes that when this occurs the vehicle control device 100 acquires control parameters of another vehicle from the server 16.  This is equivalent to the claim because the vehicle receives data from the server, which is outside of the vehicle.
and a switching process that causes the internal memory device to store the previously-learned learning data received by the receiving process instead of the reset learning data.  Paragraph [0016] describes a vehicle 200 that receives control parameters from the server 16 via the base station 17, the radio line 18, the relay station 19, or the radio line 20, and stores the control parameters as its own vehicle control device (ECU) 100.  Paragraph [0012] describes an abnormal learning value being reset by the vehicle control device.  This is equivalent to the claim because the vehicle uses this stored data if an abnormality value has been reached.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Yamagishi to show detecting that the learning data has been reset due to an occurrence of an anomaly in the vehicle, a transmitting process that transmits a request signal to an outside of the vehicle for previously-learned learning data, a receiving process that receives data from the outside of the vehicle corresponding to the request signal, and a switching process that causes the internal memory device to store the previously-learned learning data received instead of the reset learning data..  One would have been motivated to do so to provide a technology that updates a learning value within a proper range when an abnormality occurs (Abstract of Yamagishi).
Claims 2, 7, and 8 are substantially similar to claim 1 and are rejected on the same grounds.

Regarding Claim 3:
	Kim discloses:
The vehicle control system according to claim 2, wherein the internal execution device is configured to execute a periodical transmitting process that transmits, to the out-of-vehicle controller for a predetermined period, a signal indicating the learning data updated by the update process.  Paragraph [0318] describes road learning data that is periodically updated.  Paragraph [0067] describes that the SSB is periodically transmitted with the defined periodicity.
the external execution device is configured to execute: a periodical receiving process that receives the signal that indicates the learning data, the signal having been transmitted by the periodical transmitting process.  Paragraph [0318] describes road learning data that is periodically updated.  Paragraph [0067] describes that the SSB is periodically transmitted with the defined periodicity.  Paragraph [0231] describes a communication device 330 that can exchange signals with external devices in a wireless manner.
and a saving process that saves, as the previously-learned learning data in the external memory device, the learning data received by the periodical receiving process.  Paragraph [0282] describes a database 1230 in which the road learning data is stored.  This is further described in paragraph [0318].
	Kim and Yamagishi teach
and the previously-learned learning data transmitted by the external execution device in the second transmitting process is latest data saved by the saving process.  Paragraph [0318] of Kim describes road learning data that can be used for automated driving of a vehicle and can be managed through the road learning database which is periodically updated.  Paragraph [0049] of Yamagishi describes that when this occurs the vehicle control device 100 acquires control parameters of another vehicle from the server 16.  This is equivalent to the claim because the vehicle receives data from the server, which is outside of the vehicle.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamagishi and further in view of Okada (US Pub No: 2013/0271276 A1, hereinafter Okada) and Rollinger et al. (US Patent No: 6,895,326 B1, hereinafter Rollinger).
Regarding Claim 4:
Kim and Yamagishi teach the above inventions in claim 2.  Kim and Yamagishi do not teach a travel history of a vehicle.  Okada teaches this is paragraph [0026], as described below.
Yamagishi and Okada teach:
The vehicle control system according to claim 2, wherein the internal execution device is configured to execute a travel history transmitting process that transmits, to the out-of-vehicle controller, a signal indicating a travel history of the vehicle including the internal execution device.  Paragraph [0026] of Okada describes a storing portion 15 that stores learning data about a vehicle travel history, including a data, a place, and an event.  Paragraph [0042] of Yamagishi describes a control parameter 150 that reaches an abnormal value and causes the control parameter to be reset.  Paragraph [0049] describes that when this occurs the vehicle control device 100 acquires control parameters of another vehicle from the server 16.
the external execution device is configured to execute: a travel history receiving process that receives signals indicating travel histories, the signals having been transmitted by vehicles.  Paragraph [0026] of Okada describes a storing portion 15 that stores learning data about a vehicle travel history, including a data, a place, and an event.  Paragraph [0049] of Yamagishi describes that when this occurs the vehicle control device 100 acquires control parameters of another vehicle from the server 16.  This is equivalent to the claim because the vehicle receives data from the server, which is outside of the vehicle.
	Kim and Okada teaches:
and a travel history saving process that saves, in the external memory device for each of the vehicles, the travel histories received by the travel history receiving process.  Paragraph [0282] of Kim describes a database 1230 in which the road learning data is stored.  This is further described in paragraph [0318] of Kim.  Paragraph [0026] of Okada describes a storing portion 15 that stores learning data about a vehicle travel history, including a data, a place, and an event.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Yamagishi to incorporate the teachings of Okada to show a travel history of the vehicle.  One would have been motivated to do so in order to obtain driving tendency data, including stop tendency data which corresponds to a stop location and time of driving when a vehicle is finished.  This can help to establish common travel behaviors of vehicles/drivers.
Kim, Yamagishi, and Okada do not teach travel history being closest to the travel history of the vehicle.
	Rollinger and Okada teach:
and the previously-learned learning data transmitted by the second transmitting process is associated with a travel history closest to the travel history of the vehicle that transmitted the request signal, of the travel histories of the vehicles saved by the travel history saving process.  Paragraph [0026] of Okada describes a storing portion 15 that stores learning data about a vehicle travel history, including a data, a place, and an event.  Column 5, lines 31 – 47 of Rollinger describes a routine that determines an indexed cell saved in memory that is closest to the current operation conditions.  This is equivalent to the claim because Rollinger teaches a cell that is closest to the current operating conditions and Okada teaches a travel history.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim, Yamagishi, and Okada to incorporate the teachings of Rollinger to show a travel history being closest to the travel history of the vehicle.  One would have been motivated to do so to determine whether to use data to adaptively learn parameters or whether to discard the data (Abstract of Rollinger).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamagishi and further in view of Okada.
Regarding Claim 5:
Kim and Yamagishi teach the above inventions in claim 2.  Kim and Yamagishi do not teach storing travel histories of the previously-learned learning data.  Okada teaches this is paragraph [0026], as described below.
Yamagishi and Okada teach:
The vehicle control system according to claim 2, wherein traveling histories and multiple of the previously-learned learning data respectively corresponding to the travel histories are set in advance for the external memory device in association with each other.  Paragraph [0026] of Okada describes a storing portion 15 that stores learning data about a vehicle travel history, including a data, a place, and an event.  Paragraph [0016] of Yamagishi describes a vehicle 200 that receives control parameters from the server 16 via the base station 17, the radio line 18, the relay station 19, or the radio line 20, and stores the control parameters as its own vehicle control device (ECU) 100.
the internal execution device is configured to transmit, in the first transmitting process, a signal indicating a travel history of the vehicle when the learning data of the vehicle is reset.  Paragraph [0042] of Yamagishi describes a control parameter 150 that reaches an abnormal value and causes the control parameter to be reset.  Paragraph [0049] of Yamagishi describes that when this occurs the vehicle control device 100 acquires control parameters of another vehicle from the server 16.  Paragraph [0026] of Okada describes a storing portion 15 that stores learning data about a vehicle travel history, including a data, a place, and an event.
the external execution device is configured to receive the travel history in the first receiving process.  Paragraph [0026] of Okada describes a storing portion 15 that stores learning data about a vehicle travel history, including a data, a place, and an event.  Paragraph [0049] of Yamagishi describes that when this occurs the vehicle control device 100 acquires control parameters of another vehicle from the server 16.  This is equivalent to the claim because the vehicle receives data from the server, which is outside of the vehicle.
and the previously-learned learning data transmitted by the external execution device in the second transmitting process is associated with a travel history closest to the travel history of the vehicle that transmitted the request signal, of the travel histories stored in the external memory device.  Paragraph [0042] of Yamagishi describes a control parameter 150 that reaches an abnormal value and causes the control parameter to be reset.  Paragraph [0049] of Yamagishi describes that when this occurs the vehicle control device 100 acquires control parameters of another vehicle from the server 16.  Paragraph [0026] of Okada describes a storing portion 15 that stores learning data about a vehicle travel history, including a data, a place, and an event.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Yamagishi to incorporate the teachings of Okada to show storing travel histories of the previously-learned learning data.  One would have been motivated to do so in order to obtain driving tendency data, including stop tendency data which corresponds to a stop location and time of driving when a vehicle is finished.  This can help to establish common travel behaviors of vehicles/drivers.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamagishi and further in view Xu et al. (CN 108009587 B, hereinafter Xu).
Regarding Claim 6:
Kim discloses:
The vehicle control system according to claim 2, wherein the learning data is relationship defining data that defines a relationship between the state of the vehicle and an action variable related to the operation of the electronic device in the vehicle.  Paragraph [0201] describes dynamic data that includes construction information, variable speed road information, road condition information, traffic information, moving object information, etc…  Paragraph [0280] describes object detection on the basis of learning data in which distinct characteristics of the road have been reflected.  
Kim and Yamagishi do not teach a reward calculating process in which a greater reward is given when a detection value meets a standard.
Xu teaches:
the internal execution device is configured to execute a reward calculating process that provides, based on the detection value obtained by the obtaining process, a greater reward when a characteristic of the vehicle meets a standard than when the characteristic of the vehicle does not meet the standard.  Paragraph [0040] describes reinforcement learning for machine learning which is based on obtaining the largest cumulative reward.  In regards to the invention, the vehicle performs driving operations to change its own environment a state to obtain a reward.  This is hen implemented in the feedback function and implementation mode.  In the implementation mode, as the state becomes better, or passes a standard/threshold, the value of the feedback function is positive and becomes larger.  
the update process updates the relationship defining data by inputting, to a predetermined update map, the state of the vehicle that is based on the detection value obtained by the obtaining process, the value of the action variable used to operate the electronic device, and the reward corresponding to the operation of the electronic device.  Paragraph [0040] describes reinforcement learning for machine learning which is based on obtaining the largest cumulative reward.  In regards to the invention, the vehicle performs driving operations to change its own environment a state to obtain a reward.  This is hen implemented in the feedback function and implementation mode.  In the implementation mode, as the state becomes better, or passes a standard/threshold, the value of the feedback function is positive and becomes larger.  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Yamagishi to incorporate the teachings of Xu to show a reward calculating process in which a greater reward is given when a detection value meets a standard.  One would have been motivated to do so to gradually train and improve the driving strategy model corresponding to the vehicle control ([0040] of Xu).
	Kim and Xu teach:
and the update map outputs the updated relationship defining data so as to increase an expected return for the reward in a case where the electronic device is operated in accordance with the relationship defining data.  Paragraph [0290] of Kim describes road map data being managed by the road learning DB.  Paragraph [0318] of Kim describes road learning data that can be used for automated driving of a vehicle and is periodically updated.  Paragraph [0040] of Xu describes reinforcement learning for machine learning which is based on obtaining the largest cumulative reward.  In regards to the invention, the vehicle performs driving operations to change its own environment a state to obtain a reward.  This is hen implemented in the feedback function and implementation mode.  In the implementation mode, as the state becomes better, or passes a standard/threshold, the value of the feedback function is positive and becomes larger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bruce (US Pub No: 2022/0319239 A1): Embodiments of the present invention provide a computer system a computer program product, and a method that comprises monitoring observational data based on a plurality of observational angles; dynamically detecting an anomaly within the monitored data based on dynamically filtering the monitored data for a plurality of predicted deteriorations; in response to dynamically detecting the anomaly, generating a plurality of ameliorative actions, wherein each ameliorative action in the plurality of ameliorative actions is based on a generated notification transmitted to a graphic user interface for user input; and dynamically implementing at least one ameliorative action of the plurality of ameliorative actions that corrects the detected anomaly within a computing device.
Cho (US Pub No: 2021/0188311 A1): A method of controlling an artificial intelligence (AI) mobility device can include acquiring personal information of a driver and setting a driving level based on the personal information of the driver; acquiring driving information of the driver based on the driving level while the driver is driving; determining a skill status of the driver based on the driving information of the driver; applying road information corresponding to the skill status of the driver; and in response to determining that the skill status of the driver is lower than a predetermined reference based on the road information, outputting a warning and executing a function of the AI mobility device based on the warning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665